NO. 12-11-00063-CR

                        IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS

MIRANDA N. PHILLIPS,                            §            APPEAL FROM THE 217TH
APPELLANT

V.                                              §            JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §            ANGELINA COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Miranda N. Phillips appeals her conviction for possession of a controlled substance.
Appellant’s counsel has filed a brief asserting compliance with Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). We dismiss the appeal.


                                           BACKGROUND
       In what appears to have been a joint effort to resolve several prosecutions against Appellant in
Angelina County, Appellant agreed in this case to waive her right to be indicted for the offense of
possession of a controlled substance. The State then filed an information charging Appellant with
that offense along with a joint motion to try her for the lesser included offense of possession of a
controlled substance as a misdemeanor.       Appellant pleaded guilty to the offense as a class A
misdemeanor, and the trial court assessed a sentence of confinement for one year. This appeal
followed.


                         ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant=s counsel has filed a brief in compliance with Anders and Gainous. Counsel states
that he has diligently reviewed the appellate record and that he is well acquainted with the facts of this
case. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978), counsel’s brief presents a thorough chronological summary of the procedural history of the
case and further states that counsel is unable to present any arguable issues for appeal.1 See Anders,
386 U.S. at 745, 87 S. Ct. at 1400; see also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102
L. Ed. 2d 300 (1988).
        We have considered counsel’s brief and have conducted our own independent review of the
record. We found no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).


                                                   CONCLUSION
        As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal is wholly
frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and we dismiss this
appeal. See In re Schulman, 252 S.W.3d at 408-09 (“After the completion of these four steps, the
court of appeals will either agree that the appeal is wholly frivolous, grant the attorney=s motion to
withdraw, and dismiss the appeal, or it will determine that there may be plausible grounds for
appeal.”).
        Counsel has a duty to, within five days of the date of this opinion, send a copy of the opinion
and judgment to Appellant and advise her of her right to file a petition for discretionary review. See
TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek
further review of this case by the Texas Court of Criminal Appeals, she must either retain an attorney
to file a petition for discretionary review or she must file a pro se petition for discretionary review. See
In re Schulman, 252 S.W.3d at 408 n.22. Any petition for discretionary review must be filed within
thirty days from the date of either this opinion or the last timely motion for rehearing that was
overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be
filed with this court, after which it will be forwarded to the Texas Court of Criminal Appeals along



        1
          Counsel for Appellant states in his motion to withdraw that he provided Appellant with a copy of this brief.
Appellant was given time to file her own brief in this cause. The time for filing such a brief has expired, and we have
received no pro se brief.



                                                          2
with the rest of the filings in this case. See TEX. R. APP. P. 68.3.2 Any petition for discretionary
review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.
See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered August 24, 2011.
Panel consisted of Worthen, C.J., Griffith, J, and Hoyle, J.




                                                (DO NOT PUBLISH)


         2
          By rule, after September 1, 2011, petitions should be filed directly with the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68.3(a) (effective September 1, 2011).


                                                               3